IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,685


EX PARTE WARREN TEEL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1112059D IN THE 396TH DISTRICT COURT

FROM TARRANT COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
robbery with a deadly weapon and sentenced to fifty years' imprisonment. The Second Court of
Appeals affirmed his conviction. Teel v. State, No. 02-09-00150-CR (Tex. App.-Fort Worth Nov.
24, 2010) (unpublished). 
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and that he was denied
discretionary review.
	Appellate counsel filed an affidavit and exhibits with the trial court and prison authorities
submitted mail logs for the relevant period of time following the appellate court's decision. The trial
court found that Applicant never received appellate counsel's letter informing him of the appellate
decision and his right to pursue discretionary review. The trial court recommends that relief be
granted. Ex parte Riley, 193 S.W.3d 900, 902 (Tex. Crim. App. 2006). We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the Second Court of Appeals in Cause No. 02-09-00150-CR that affirmed his conviction
in Case No. 1112059D from the 396th Judicial District Court of Tarrant County. Applicant shall file
his petition for discretionary review with this Court within 30 days of the date on which this Court's
mandate issues.

Delivered: November 9, 2011
Do not publish